Citation Nr: 1442743	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-31 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.
 
2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disorder, to include as secondary to exposure to asbestos and other toxins.
 
3.  Entitlement to service connection for a left wrist disorder. 

4.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to May 1982. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  This decision in part, denied a petition to reopen a previously denied claim for service connection for a respiratory disorder, reopened, and then confirmed and continued a prior denial of service connection for a left knee disorder, and denied service connection for a left wrist disorder and prostate cancer.  Historically the Board notes that a July 2009 RO rating decision from the RO in Columbia, South Carolina denied a petition to reopen a previously denied claim for service connection for a left knee disorder, and the Veteran filed a petition to reopen this claim in August 2009, while the appeal period remained open.  Hence the RO reajudicated this issue on a denovo basis in the December 2009 rating decision currently on appeal.  The RO having original jurisdiction in this matter is again shown to be the RO located in Columbia South Carolina.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing held at the RO in October 2013.  A transcript of the hearing is associated with the Virtual VA folder.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The reopened claims for service connection for a respiratory disorder and prostate cancer and the current claim for service connection for a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a July 2007 decision, the RO denied service connection for a left knee disorder and a respiratory disorder; the Veteran did not file an appeal within one year of being notified.

2.  The evidence received after the July 2007 RO decision is both new and material and raises a reasonable possibility of substantiating the claims of service connection for a left knee disorder and a respiratory disorder. 

3.  Residuals of a left wrist ganglion cyst surgery had their onset in service.  



CONCLUSIONS OF LAW

1.  The July 2007 rating decision denying service connection for a left knee disorder and a respiratory disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).
 
2.  The evidence received since the RO's July 2007 decision is new and material, and the claims of service connection for a left knee disorder and a respiratory disorder are reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  Resolving all doubt in the Veteran's favor, residuals of left wrist ganglion cyst surgery had their onset in service. 38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

In this decision, the Board reopens the Veteran's claims of service connection for a left knee disorder and respiratory disorder, and remands them for further development.  Because the claim has been reopened, further notice or assistance is unnecessary to assist the Veteran in substantiating the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additionally the Board is granting service connection for a left wrist disorder.  Given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

New and Material Evidence-General Criteria

Service connection for a left knee disorder and a respiratory disorder were denied in a July 2007 rating decision with notice sent the same month.  The Veteran did not appeal this decision.  Accordingly this determination became final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a) , 3.160(d), 20.302 (2013). 

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108 ; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a) , evidence is considered "new" if it was not previously submitted to agency decision makers. " Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id.  Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Left Knee Disorder-Analysis of New and Material Evidence

Regarding the prior denial for service connection for a left knee disorder in the unappealed July 2007 rating decision, the basis for this prior denial was that there was no evidence of chronic residuals of a disability related to service.   

Evidence previously before the RO in July 2007 were service treatment records that showed treatment for blunt trauma to the left knee in March 1979 after he struck it against the side of the ship.  Examination revealed mild edema, and reduced motion with the worst pain above the knee.  The diagnosis was contusion.  Later a May 1980 record noted findings of a half dollar sized area of pain around the left patella, suggested to be perhaps mild chondromalacia.  Another May 1980 note addressing problems of leg stiffness assessed tendonitis, medial-collateral ligaments and tendons, although it did not specify which knee was involved.  The lower extremities were normal on separation examination of May 1982.  

None of the post service evidence before July 2007, to include records from the 1996 to 1997 and a March 1997 VA examination contained any evidence pertaining to the left knee although right knee problems were noted and addressed, including in the March 1997 VA examination which was limited to the right knee.

Evidence received after July 2007 are records from 2004 through 2013 that primarily address other matters, but a complaint of left knee pain in February 2004, described as effecting his walking and assessed as myalgia.  Hospital records from May 2009 note a history of chronic knee pain.  In November 2009 the Veteran was issued a knee brace for complaints of left knee pain and giving way, with other records from that month diagnosing left knee strain.  In 2011 he was noted to have knee pain described as limiting his ability to exercise in October 2011, with pain again noted in December 2011.  Records from February 2012 and March 2012 disclosed complaints of lower extremity pain, along with back pain.  X-rays repeatedly revealed normal left knee findings. 

The records submitted after July 2007 also indicate that the Veteran was applying for Social Security disability benefits with a September 2011 VA mental health record noting that he was applying for such benefits based on disability from arthritis and prostate cancer.  

Also received after July 2007 is the report of a May 2013 VA examination that included a diagnosis of patellofemoral syndrome.  No evidence of arthritis was noted on prior X-rays, including a July 2012 X-ray. The examiner concluded that it was less likely that the current left knee disorder of patellofemoral syndrome was related to service based on the evidence not showing a chronic left knee disorder in the service treatment records and the essentially normal findings on X-ray.    

Also of record is the Veteran's October 2013 Travel Board hearing testimony received after July 2007. This testimony described that he frequently banged his knee aboard ship, but generally did not go to sick call after finding out that the treatment was generally limited to being given aspirin.  He denied any injuries to the left knee since service, but reported constant pain ever since service.  He claimed that he had a diagnosis of osteoarthritis since service.  

This additional evidence is probative because it provides competent evidence, both of injury to his left knee in service and of continuity of symptoms thereafter.  Such evidence is also deemed credible for the purposes of reopening this claim.  The Board finds, therefore, that the additional evidence received since the prior final denial of service connection in July 2007 raises a reasonable possibility of substantiating this issue.  See 38 C.F.R. § 3.156(a) (2013).  This additional evidence is, therefore, new and material, as contemplated by the pertinent law and regulations, and serves as a basis to reopen the veteran's claim for service connection for a left knee disability. See 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a) (2013).

Breathing Problems-Analysis of New and Material Evidence

Regarding the July 2007 prior final denial for service connection for a respiratory disorder, claimed as secondary to exposure to asbestos, the basis for this prior denial was that there was no evidence of chronic residuals of a lung disorder which occurred in or was caused by service.  This rating in particular noted that there was no evidence to establish exposure to asbestos in service as his military personnel file was not available for review.  

The evidence previously before the RO in July 2007 included service treatment records that showed a history significant for asthma noted on his March 1978 report of medical history prior to service.  However his lungs were normal on examination and aside from upper respiratory infections treated in July 1978 and August 1979, the service treatment records were negative for respiratory or lung problems.  His lungs were noted to be normal on separation examination of May 1982.  

The available service personnel record of his DD-214 before the RO in July 2007 showed his military occupational specialty in personnel, with last duty assignment with the Air Anti-Submarine Squadron Thirty-Eight.  

The post service treatment records submitted prior to July 2007 revealed no evidence of any chronic lung problems.  

The evidence received after the July 2007 denial includes service treatment records showing that the Veteran served aboard the U.S.S. Alamogordo (ARD M-2), an auxiliary repair dock.  He also served aboard the U.S.S. Constellation.  His training included 12 days of apprentice seaman training, with training that included painting and deck seamanship.  The Veteran submitted lay statements after July 2007 and also testified at his October 2013 hearing as to duties aboard the auxiliary repair dock that included painting and sandblasting, and he alleged that there was asbestos aboard both vessels he served aboard.

Also submitted after July 2007 is medical evidence showing some potentially chronic lung problems, with episodes that include shortness of breath, respiratory infections and pneumonia in the records from 2004 through 2012.  Additionally, while many chest X-rays are noted to be unremarkable for lung disease, some X-rays do show evidence of possible lung or pulmonary disease.  These include X-rays as follows: In July 2009 showing right lower lobe atelectasis versus infiltrate, in November 2009 showing a question of early air disease, in September 2010 showing mild to moderate air space disease and atelectasis of the right lower lobe, and in March 2012 showing low lung volume with bibasilar vascular congestion and small bilateral pleural effusion.  

This additional evidence is probative because it provides competent evidence of exposure to asbestos and paint fumes in service, as described in the Veteran's contentions in his testimony and written lay statements, which the newly obtained service personnel records tend to support.  It also provides evidence of current lung disability.  Such evidence is also deemed credible for the purposes of reopening this claim.  The Board finds, therefore, that the additional evidence received since the prior final denial of service connection in July 2007 raises a reasonable possibility of substantiating this issue.  See 38 C.F.R. § 3.156(a) (2013).  This additional evidence is, therefore, new and material, as contemplated by the pertinent law and regulations, and serves as a basis to reopen the veteran's claim for service connection for a lung disability (claimed as breathing disability), to include as secondary to exposure to asbestos and other toxins. See 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a) (2013).

Service Connection for a Left Wrist Disorder-Laws and Analysis

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 .

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records do show that in his March 1978 preservice report of medical history, the Veteran reported a history of having a ganglion cyst of the left wrist.  Examination of his upper extremities, including the left wrist, was normal.  In November 1981 he underwent excision of gangling cyst, with the procedure notes describing this as undergoing hand exploration and removal of the cyst of the left hand, with the cyst pedicle clamped, ligated and sutured.  He was noted to have a good postoperative course with mild swelling and itching of the right hand determined to be an allergy to codeine.  His separation examination of May 1982 revealed normal upper extremities.  

Post service records from 2004 to 2013 are noted to include a history of ganglion cyst having been removed from the left wrist.  Additionally, symptoms are noted in the post service records.  A May 2009 record showed complaints that included chronic pain in the left wrist.  A November 2009 orthopedic note related a history of left wrist and thumb pain for years, with history of a ganglion resection years ago, and findings of tenderness to palpation over the first dorsal component of the wrist, along with weak and painful thumb extension.  Positive Finklestien's test was noted.   The assessment was left Dequervains syndrome.  He was offered injections and bracing for the left hand but opted to try occupational therapy first.  A March 2011 note described complaints of left wrist pain among other complaints.  

The Veteran's October 2013 hearing testimony reported that the left wrist ganglion cyst was caused in service by a hatch that fell on his left hand.  He described current symptoms of frequent weakness of the left hand and of the pinky and ring finger bending spontaneously, which was difficult straightening up.  He also described difficulty writing and driving due to his symptoms.  He denied any other wrist injury after service.

The report of a May 2013 VA examination included examination of the Veteran and review of the evidence in the claims folder.  The history of his left wrist ganglion cyst in 1981 was noted, with no additional surgery or other procedures to the wrist noted.  The Veteran reported  pain in the left wrist that was constant.  It popped but did not swell or grind.  Examination revealed 60 degrees dorsiflexion and 70+ degrees palmar flexion.  He could radially deviate the left wrist to 20 degrees with pain at that level and could ulnar deviate to 30 degrees with pain at that level.  There was no change with repetitions and no evidence of diminished strength.  He was also noted to have a scar that was 2 centimeters to the anterior wrist that was well healed with no significant findings.  X-rays were reviewed and showed no evidence of degenerative arthritis, with the May 2013 X-ray report showing minimal mild negative ulnar variance, otherwise unremarkable.  He was diagnosed with left wrist ganglion cyst removal.  The examiner gave an opinion that this disorder as likely as not was incurred in or caused by an inservice injury, event or illness.  The rationale was that he had documented surgery to this wrist in service for ganglion cyst removal.  Therefore his current wrist disability was as likely as not related to service.

Based on a review of the foregoing, the Board finds that service connection is warranted for a left wrist disorder.  The Board accepts the findings from the VA examiner in the May 2013 VA examination, which provides a favorable opinion as to the etiology of the left wrist disorder.  It is based on review of the record and examination of the Veteran.  There is no medical evidence that directly contradicts the conclusions made by this examiner.    

Although the Board does note that the Veteran's preservice report of medical history of March 1978 did suggest a prior history of ganglion cyst on that same wrist, no further details of such cyst are reported, and significantly, no abnormality of the left wrist was noted on the entrance examination itself, nor was the ganglion cyst apparently noted until he was in the service already for 3 years.  The May 2013 examiner, who had the evidence before him available for review, did not determine there to be a pre-existing condition of the left wrist.  Accordingly it is not necessary to address whether there was aggravation of a preexisting condition in this matter.  

The Board finds the Veteran's lay statements and testimony regarding the onset and continuity of his left wrist symptoms is credible as it is consistent with his history of inservice treatment for ganglion cyst and is supported by other medical evidence showing a lengthy history of left wrist complaints.  The Veteran is competent to report his tinnitus symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (noting that lay testimony is competent to establish observable symptomatology).  The Board assigns his lay statements significant weight.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that the credibility of evidence is a factual determination that affects the probative value of the evidence). Again the Board finds that the Veteran's statements are credible and competent as they pertain to his left wrist. Accordingly, the evidence of record supports a finding of service connection for a left wrist disorder.

Thus resolving reasonable doubt in his favor, the Board finds a basis for granting service connection for residuals of a left wrist ganglion cyst removal. 38 U.S.C.A. §§ 1131 , 5107(b); 38 C.F.R. § 3.303.


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for a left knee disorder is allowed.

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for a respiratory disorder is allowed.

Service connection for residuals of a left wrist ganglion cyst surgery is granted. 


REMAND

Having reopened the claims for service connection for a left knee disorder and a pulmonary (breathing) disorder, the Board finds that further development of these claims is necessary.  Additionally the Board finds that it is necessary to remand the claim for service connection for prostate cancer for additional development.

First the Board notes that the evidence supports the Veteran's claims for exposure to asbestos and paint fumes in service.  Thus such exposure is conceded by the VA.  As he has alleged having disorders of the lungs and prostate cancer as a result of such exposure, the evidence of record is sufficient to trigger VA's duty to provide an examination for his claims for service connection for these disabilities to include as due to such exposure.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the left knee disorder, another examination is indicated as the May 2013 VA examination did not include consideration of the lay evidence from the Veteran, particularly his October 2013 hearing testimony, which alleged continuity of symptoms.  When VA undertakes to examine a Veteran, VA is obligated to ensure that the examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

Finally the VA treatment records indicate that the Veteran recently applied for Social Security Disability, with a September 2011 VA mental health record noting that he was applying for such benefits based on disability from arthritis and prostate cancer.  The Court has long held that the duty to assist includes requesting information and records from the Social Security Administration which were relied upon in any disability determination. See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration , including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3) ; 38 C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records determining his Social Security benefit must be requested.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  Contact the Veteran and request that he identify all healthcare providers, VA and non-VA, inpatient and outpatient, who have treated him for his claimed disabilities since records were last received on April 21, 2013.  He should be requested to complete and return the appropriate release forms so that VA can obtain any identified evidence. All identified private treatment records should be requested directly from the healthcare providers. Additionally, outpatient treatment records from the VAMC since May 2013, which is not duplicative of evidence already received, should be obtained and associated with the claims file.

3.  Thereafter, following completion of the above development, schedule the Veteran for examination by a physician for the purpose of determining the etiology of any current chronic respiratory disorder.  The claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should obtain a detailed lay history of in service exposure to asbestos and paint fumes in service and any post service history of such exposure from the Veteran, and if such history cannot be obtained, the examiner should explain why such history cannot be obtained.  All indicated testing should be conducted. 

Based on review of the claims file, lay evidence and generally accepted medical principles, the examiner should provide an opinion, with adequate rationale, as to whether it is at least as likely as not (50 percent or greater probability) that any current respiratory disorder had a causal origin in service, to include from exposure to asbestos and paint fumes in service in service.  A complete rationale for any opinion expressed should be provided in the examiner's report.  If the examiner concludes an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.  In particular the examiner must provide an opinion as to whether it is as likely as not in this Veteran's case (50 percent or greater probability), that exposure to asbestos caused or significantly contributed to the onset of pulmonary pathology either by itself or by interacting with cigarette smoking (shown in post service records) and/or with any post service exposure to result in a lung pathology.

4.  Thereafter, following completion of the above development in paragraph 1, schedule the Veteran for examinations by a physician who specializes in genitourinary cancers such as prostate cancer for the purpose of determining the etiology of his prostate cancer.  The claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should obtain a detailed lay history of in service exposure to asbestos and paint fumes in service and any post service history of such exposure from the Veteran, and if such history cannot be obtained, the examiner should explain why such history cannot be obtained.  All indicated testing should be conducted. 

Based on review of the claims file, lay evidence and generally accepted medical principles, the examiner should provide an opinion, with adequate rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's prostate cancer had a causal origin in service, to include from exposure to asbestos and paint fumes in service in service.  A complete rationale for any opinion expressed should be provided in the examiner's report.  If the examiner concludes an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.  

5.  Thereafter, following completion of the above development in paragraph 1, the claims file should be returned to the May 2014 VA examiner for an addendum opinion (or if unavailable, to another examiner).  After considering the evidence, to include any additional records received pursuant to development from this remand, the examiner should specifically indicate whether it is as likely as not (i.e. a 50 percent or greater probability) that any current left knee disability found on examination is etiologically related to service.  In addressing this question, the examiner must address the Veteran's lay statements and testimony regarding his continued left knee symptoms after service, in addition to the medical evidence.  

If the examiner finds that another examination is needed to provide the opinions, one should be scheduled.  A complete rationale for any opinion expressed should be provided in the examiner's report.  If the examiner concludes an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.  

6.  Then, after ensuring any other necessary development has been completed, readjudicate the claims for service connection.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case. It must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


